UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 95-7581



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

WILLIE WILLIAMS, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Solomon Blatt, Jr., Senior District
Judge. (CR-92-33-3)


Submitted:   June 20, 1996                 Decided:   June 27, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Willie Williams, Jr., Appellant Pro Se. Mark C. Moore, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for release pending disposition of his motion for reconsid-

eration of the denial of his Fed. R. Crim. P. 35 motion and pending

the outcome and possible appeal of a pending and a future habeas

corpus proceeding. We have reviewed the record and the district
court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. United States v.
Williams, No. CR-92-33-3 (D.S.C. Sept. 18, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2